Exhibit 10.4

 

THIRD AMENDMENT TO

STOCKHOLDERS AGREEMENT

 

AMENDMENT, dated as of July 23, 1998, to the Stockholders Agreement (the
“Agreement”), amended and restated as of September 14, 1990, among Earle M.
Jorgensen Holding Company, Inc., a Delaware corporation (“Holding”), KIA III -
Earle M. Jorgensen, L.P., a Delaware limited partnership, Kelso Equity Partners
II, L.P., a Delaware limited partnership, and Kelso Investment Associates IV,
L.P., a Delaware limited partnership (collectively, the “Kelso Stockholders”),
the Other Investors and the Management Stockholders, including Amendments, dated
January 20, 1992 and September 30, 1994.  Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Agreement.

 

WHEREAS, the parties to the Agreement desire to amend the Agreement so that the
Agreement will not expire until March 24, 2008;

 

WHEREAS, the Board of Directors of Holding and a majority of the Kelso
Stockholders, the Other Investors and the Management Stockholders have approved
this Amendment as required by Section 11 of the Agreement.

 

NOW, THEREFORE, the parties to the Agreement hereby agree as follows:

 

1.             Extension of Term.  (a) In Section 2.4 of the Agreement the words
“the tenth anniversary of the Closing” shall be deleted and replaced by the
words “March 24, 2008.”

 

(b)           In Section 3.4 of the Agreement the words “the tenth anniversary
of the Closing” shall be deleted and replaced by the words “March 24, 2008.”

 

(c)           In Section 6.6 of the Agreement the words “the tenth anniversary
of the Closing” shall be deleted and replaced by the words “March 24, 2008.”

 

(d)           In Section 7.1 of the Agreement the words “the tenth anniversary
of the Closing” shall be deleted and replaced by the words “March 24, 2008.”

 

2.             Earle M. Jorgensen.  Section 2.5 of the Agreement shall be
amended by adding the following sentence to the end of such section:

 

“In the event that Earle M. Jorgensen ceases to serve Holding or its
subsidiaries for any reason, Mr. Jorgensen or his Permitted Transferees and
Holding may negotiate and agree upon a repurchase by Holding of Mr. Jorgensen’s
shares of Common Stock at a purchase price equal to the then current Fair Market
Value determined in accordance with Section 4.1.”

 

3.             Delivery to Parties.  Holding shall deliver a copy of this
Amendment to each party to the Agreement.

 

--------------------------------------------------------------------------------


 

4.             Survival of Agreement.  Except as expressly amended hereby, the
Agreement shall continue in full force and effect in accordance with the
provisions thereof.

 

5.             Counterparts.  This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by a duly authorized person, the individual whose name appears below or
pursuant to a duly executed power of attorney.

 

 

 

 

 

EARLE M. JORGENSEN HOLDING COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:  July 23, 1998

 

 

 

By:

/s/CHARLES P. GALLOPO

 

 

 

 

 

 

Name:

Charles P. Gallopo

 

 

 

 

 

Title:

Vice President, Chief Financial Officer and
Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KIA III - EARLE M. JORGENSEN, L.P.

 

 

 

 

 

 

 

 

 

 

 

By:

Kelso Partners III, L.P., General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:  July 23, 1998

 

 

 

By:

/s/DAVID I. WAHRHAFTIG

 

 

 

 

 

 

Name:

David I. Wahrhaftig

 

 

 

 

 

Title:

General Partner

 

 

 

 

 

 

 

 

 

 

 

KELSO INVESTMENT ASSOCIATES IV, L.P.

 

 

 

 

 

 

 

 

 

 

 

By:

Kelso Partners IV, L.P., General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:  July 23, 1998

 

 

 

By:

/s/DAVID I. WAHRHAFTIG

 

 

 

 

 

 

Name:

David I. Wahrhaftig

 

 

 

 

 

Title:

General Partner

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

KELSO EQUITY PARTNERS II, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:  July 23, 1998

 

 

 

By:

/s/DAVID I. WAHRHAFTIG

 

 

 

 

 

 

Name:

David I. Wahrhaftig

 

 

 

 

 

Title:

General Partner

 

 

 

 

 

 

 

 

 

 

 

Management Stockholders owning a majority of the shares
of Common Stock held by the Management Stockholders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:  July 23, 1998

 

 

 

By:

/s/CHARLES P. GALLOPO

 

 

 

 

 

 

Name:

Charles P. Gallopo

 

 

 

 

 

 

 

 

 

 

 

Other Investors owning a majority of the shares of
Common Stock held by the Other Investors

 

 

 

 

 

 

 

Date:  July 23, 1998

 

 

 

By:

/s/CHARLES P. GALLOPO

 

 

 

 

 

 

Name:

Charles P. Gallopo

 

3

--------------------------------------------------------------------------------